Citation Nr: 1743324	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  06-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability, to include disabilities such as spina bifida and degenerative joint disease.


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel











INTRODUCTION

The Veteran served on active duty with the United States Army from November 1954 to October 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has been transferred to the RO in Houston, Texas.

In January 2007, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was advised in letters dated in April and May 2013 of his right to a second Board hearing before another judge.  In these letters, he was instructed to let VA know whether he wanted a second hearing within thirty days of the date of the letter.  As neither the Veteran nor his attorney responded, the right to a second hearing was deemed waived by the Board in a February 2017 Remand.  

In the February 2017 Board Remand, the Board remanded the Veteran's claim for additional development to include a request for Social Security Administration (SSA) Records and a VA medical opinion.  As the appropriate action has been taken, this case has now returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not show that the Veteran's low back disability, to include spina bifida and degenerative joint disease was caused by or aggravated by his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the February 2017 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria: Service connection for a low back disability to include degenerative disc disease

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (a), 3.304 (2016). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement). See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disaility.  38 C.F.R. § 3.310 (a) and (b) (2016). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the Veteran contends that his low back disability is related to service. The preponderance of the evidence is against his claim.

The evidence of record indicates that the Veteran has a history of low back pain, spina bifida with involvement of L-5, and scoliosis resulting from childhood polio.  The Veteran's post service work history includes service as a child care provider and property manager for a mobile home community.  In March 1985, the Veteran was granted SSA (Social Security Administration) benefits based upon a determination that the Veteran's impairments limit his ability to perform work related functions.  Although the Board has reviewed the Veteran's SSA records and the associated benefits decision, VA is not bound by the SSA determination or its conclusions.

In this case, the Veteran's military personnel and service treatment records (STRs), VA and private treatment records were obtained and associated with the claims file.  A copy of the Veteran's SSA records was also obtained.

Review of the Veteran's STRs reveal in-service treatment for low back pain between August and November 1955; however, no specific injury was noted.  During the Veteran's report of medical history, the Veteran referenced the occurrence of periodic back pain over the previous 5 or 6 years.  During in-service treatment, radiological testing and x-rays were conducted.  Spina bifida with transitional segment at L5 was shown.  Based on the medical findings, the Veteran was placed on profile with limited physical activity.  The Veteran's induction examination made no reference to low back pain, a prior injury, or any other condition affecting the lumbar spine. 

Post-service medical records also fail to relate the Veteran's back disability to military service; he was noted to be suffering from an acute condition.  The Veteran did not indicate that this condition had existed since military service.  The Veteran was seen for low back pain in July 1979.  He was not noted to have a preexisting disability at this time.  This is approximately 23 years after the Veteran's separation from military service.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment for a back condition for more than two decades after separation from service tends to establish that the Veteran's current back disability was not a result of his military service.  

A December 1980 SSA record includes an X-ray of the dorsal spine.  It was noted that this showed slight hypertrophic changes.  A lumbar spine X-ray taken at the same time notes mild right upper scoliosis with narrowing of the disc space between L4-L5.  It was noted that this was probably due to cartilaginous degeneration.  Spina bifida occulta was also noted at L5 and S1. 

Subsequent VA treatment records also reveal correspondence from a private physician, dated April 1981, noting the Veteran's complaints of pain in the hands, feet, elbows and back, as well as intermittent joint swelling.  A diagnosis of psoriatic arthritis was obtained in 1979.  In a June 1981 radiologist report, the physician notes scoliosis and space narrowing at L5-S1.  

The Veteran's SSA records contain treatment notes from a private psychologist, dated September 1981, in which the Veteran reported suffering a back injury from falling down a hill with a recoilless anti-tank gun in service during 1965.  Persistent pain was reported following the fall.  The record also notes a psoriatic arthritis diagnosis in 1978.

In November 2016, a VA examiner diagnosed spina bifida, scoliosis of the lumbar spine associated with spina bifida, degenerative joint disease of the lumbar spine, and chronic low back pain.  The conditions were deemed unrelated to any service.  During the clinical evaluation, the Veteran described sharp low back pain with an impact to his posture and diminished range of motion.  On examination, his forward flexion was limited to 70 degrees with extension limited to10 degrees, right and left lateral flexion was limited to 30 degrees, with left and right rotation also limited to 30 degrees.  There was no evidence of an increase in pain, weakness, fatigability or incoordination with repeat testing.  No flare-ups were reported.  Upon review of the evidence of records, the VA examiner concluded that the Veteran's low back pain with degenerative joint disease was secondary to his pre-existing scoliosis of the lumbar spine associated with spina bifida.  Spinal bifida is the most common of all spinal congenital defects, with most cases occurring in the lumbosacral region of the spine.  Often spina bifida occulta is diagnosed after an back x-ray for an unrelated problem.  The examiner opined further, that no direct nexus exists where the Veteran's lower back condition pre-dates service and there is no evidence of an in-service injury or aggravation thereof.

In reaching the aforementioned conclusion, it was noted that the Veteran's pre-existing spinal condition, which is consistent with post-polio syndrome, could not be aggravated by service as it is not possible to aggravate asymptomatic bone. 

In April 2017, the Veteran was afforded a new VA examination in accordance with the February 2017 BVA Remand.  During the report of medical history, the Veteran complained of ongoing pain in the lumbar spine but denied any injury or trauma to his spine or back in service or otherwise.  Following a review of the evidence of record, the VA examiner noted that the Veteran reported the onset of back pain several years prior to induction. In 1955, he was examined by an orthopedist in-service. During the screening examination, the Veteran's spine was noted to have scoliosis.  It was therefore concluded that that Veteran entered service with an existing congenital back condition which limited his ability to attain the level of endurance and strength required for his assigned military service occupation.  Further, relevant medical literature shows psoriatic arthritis is a systemic disease with manifestations that can involve a pattern of symptoms similar to that of rheumatoid arthritis and ankylosing spondylitis, including joint pain in the hands, feet, and knees and frequent swelling. No such literature exists to support a causal link between physical touching, either appropriately or inappropriately during basic training, loading the spine in flexion or any other direction, and the low back injury alleged by the Veteran. Therefore, the Veteran's low back condition was not caused or aggravated by active duty service.

The Board acknowledges that lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  Generally, a veteran's lay statements as to observable symptoms and their onset are generally deemed competent.  However, such statements are not competent for purposes of considering complex medical questions to include assessments of the nature and severity of a disability or diagnose any underlying condition.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran asserts that the low back condition began in service and/or is causally related to a low back injury sustained during service.  The evidence of record does not support that assertion. Here, the Veteran's STRs contain evidence of treatment for low back pain, but there is no evidence of an in-service injury.  In fact during in-service treatment, the Veteran reported an onset of low back pain 5 or 6 years prior to service and evidence of scoliosis was discovered as incident to in-service treatment for pre-existing back pain.  In the April 2017 VA examination, the examiner opined that the Veteran's pre-existing congenital lumbar spine condition was the cause of his back condition and noted the absence of medical literature that would support a conclusion that aggravation of the Veteran's pre-existing condition could result for active service .

As more probative value must be accorded to the VA medical opinions of record and the preponderance of the evidence is against the claim, the provisions of         38  U.S.C. § 5107(b) regarding the benefit of reasonable doubt are not applicable.  The claim of entitlement to service connection for a low back disability, to include spina bifida and degenerative joint disease, must be denied


ORDER

Service connection for a low back disability, to include spina bifida and degenerative joint disease is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


